Citation Nr: 1748580	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-04 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for total right shoulder replacement, to include as due to exposure to herbicides or asbestos.  

2.  Entitlement to service connection for total left shoulder replacement, to include as due to exposure to herbicides or asbestos.  

3.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides or asbestos.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1964 to February 1966, to include service in Vietnam from July 1965 to February 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified in a travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was notified of the opportunity to request a hearing in August 2017 and was provided with the opportunity to request a new hearing.  See 38 C.F.R. §§ 19.3(b), 20.707 (2016).  No response or request was received for a new hearing.  

These claims were previously before the Board in February 2016, and were remanded for further development.  



FINDINGS OF FACT

1.  The Veteran's total right shoulder replacement was not incurred in service or caused by service, to include as due to exposure to herbicides or asbestos. 

2.  The Veteran's total left shoulder replacement was not incurred in service or caused by service, to include as due to exposure to herbicides or asbestos.

3.  The Veteran's skin disability was not incurred in service or caused by service, to include as due to exposure to herbicides or asbestos.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for total right shoulder replacement have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


2.  The requirements for entitlement to service connection for total left shoulder replacement have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


3.  The requirements for entitlement to service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for total right shoulder replacement, total left shoulder replacement, and a skin disability, to include as due to exposure to herbicides (Agent Orange) in Vietnam or asbestos.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

This claim was remanded in February 2016 to obtain outstanding medical records.  Additional development was undertaken and VA examinations were provided in June 2016 and April 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board will proceed with appellate review of the claims.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established when the evidence shows that a veteran had a chronic condition in service or during the applicable presumptive period.  38 C.F.R. § 3.303(b) (2016).  Where a Veteran served ninety days or more of active service, certain chronic diseases such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Alternatively, for those listed chronic conditions, a showing of continuity of symptoms affords another route to service connection.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Additionally, veterans who served on active duty within the actual territorial confines of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  For those veterans exposed to an herbicide agent during active air service, certain diseases shall be presumptively service connected, even when there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2016).  The provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

Further, service connection may be awarded on the basis of asbestos exposure if there is evidence of (a) in-service asbestos exposure and (b) a diagnosed disability that has been associated with such exposure.  See VA Adjudication Procedures Manual (M21-1), Part IV, Subpart ii, Chapter 1, Section I, Topic 3.  The M21-1 provides a non-exclusive list of asbestos-related diseases/abnormalities and military occupational specialties (MOS) that are associated with higher incidents of exposure to asbestos.  See M21-1, IV.ii.2.C.2; M21-1, IV.ii.1.I.3.c.

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous writing by the Veteran during service than a subsequent assertion years later).  

Total Right and Left Shoulder Replacements

Service connection is not warranted under the Hickson elements.  The first element of service connection is met because the Veteran has current diagnoses of status post bilateral shoulder replacement for both the right and left shoulders.  See June 2016 VA Examination.  However, the second element of service connection, an in-service injury, is not met.  The Veteran has generally asserted that he picked up heavy items in service; that he used his shoulders a lot during basic training, to include climbing/walking on rings/bars at the Fort Knox mess hall; that he experienced pain in the shoulders during service; and that he could not recall a specific injury during service.  See April 2009 Correspondence; May 2014 Hearing Transcript.  Clinical evaluation of the shoulders was normal in the February 1966 separation examination and the Veteran did not report any shoulder problems in the February 1966 medical history.  Service treatment records are silent for any complaints or treatment involving the shoulder.  Further, the Veteran's reports of onset of shoulder pain have changed over time, particularly after he filed a claim for compensation.  See, e.g., January 2002 Private Treatment Record (reporting right shoulder pain for 2 years with increase in pain in the last 6 months); March 2003 Private Treatment Record (reporting onset of right shoulder pain 3years prior); May 2003 Private Shoulder Evaluation (reporting no significant injury or medical history and that his work as an assembler involved heavy lifting); August 2008 VA Form 21-4142 (reporting bilateral shoulder pain in the early 1970s that worsened over the years).  The Veteran is generally competent to report an in-service injury; however, the Board finds that his reports of an in-service injury are not credible and entitled to less probative weight than the remainder of the record.  As such, the Board finds that the weight of the credible evidence does not support that there was an in-service injury.  Accordingly, the claims fail on this basis and service connection is not warranted.  

The Veteran has also asserted that his bilateral shoulder disabilities are due to exposure to herbicides or asbestos.  

In-service herbicide exposure is conceded as military personnel records show that the Veteran had active service in Vietnam.  However, total shoulder replacement is not a disease presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  Additionally, the evidence does not support a direct nexus between the shoulder disabilities and herbicide exposure.  The April 2017 VA examiner opined that there is no general medical consensus or evidence-based literature to support that the bilateral shoulder condition was proximately caused by, a result of, or aggravated beyond their natural cause from exposure to chemicals.  There is no medical evidence of record supporting an association between the two.  To the extent that the Veteran has asserted that his bilateral shoulder disability is due to herbicide exposure, the Board notes that the Veteran has not been shown to possess the medical expertise to make such a determination.  Consequently, and in the absence of positive medical evidence supporting a nexus between the bilateral shoulder disabilities and exposure to herbicide, service connection is not warranted on this basis.  

In-service asbestos exposure is not shown by the record.  Though the Veteran reported that he was exposed to asbestos during transport to Vietnam on the USS Gaffney, a March 2017 administrative decision concluded that the Veteran's allegations could not be corroborated, finding that records are silent for transport onboard the USS Gaffney and that the Veteran's MOS as a personnel management specialist would have had minimal probability of exposure to asbestos.  Further, the April 2017 VA examiner opined that the Veteran's bilateral shoulder disabilities are not proximately caused by, incurred in, or otherwise aggravated by asbestos exposure during active duty and that there is no general medical consensus or evidence-based literature to support the claim that the bilateral shoulder condition was proximately caused by, a result of, or aggravated beyond their natural cause from exposure to asbestos.  The Board also notes that bilateral shoulder disabilities are not traditionally identified as asbestos-related diseases, per M21-1, IV.ii.2.C.2.  Moreover, the Veteran does not have the medical expertise to determine that his shoulder disabilities are associated with asbestos.  As such, service connection on the basis of asbestosis exposure is not warranted.  

Finally, there is no credible evidence that the bilateral shoulder disabilities became disabling to a compensable degree within one year of separation from active duty, nor is there a showing of continuity of symptoms.  Available medical records indicate that the Veteran initially reported to his treating physicians that his shoulder pains began in approximately 2000.  However, as noted above, the Veteran's statements that he experienced shoulder pain in service and/or shortly after service are not credible due to inconsistency.  As such, the credible and most probative evidence of record does not support chronicity or continuity of symptoms.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016).

The Board finds that as the preponderance of the evidence is against the claims, the evidence is by definition not in equipoise and, therefore, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for service connection for total right shoulder replacement and total left shoulder replacement are denied.  

Skin Disability

Service connection is not warranted under the Hickson elements.  The first element of service connection is met because the Veteran was provided with a diagnosis of dermatitis and/or eczema.  See June 2016 VA Examination.  However, the second element of service connection, an in-service injury, is not met.  The Veteran has generally asserted that his skin rash began in service.  The January 1964 pre-induction medical history and the February 1966 separation medical history noted the Veteran's reports of boils, but service treatment records are silent for treatment or complaints of a skin condition.  Post-service medical records do not indicate that the Veteran sought treatment for a skin condition until more than 30 years after service.  See July 2008 Private Treatment Record.  Though the Veteran reported in the May 2014 hearing and a May 2017 letter that he has had a skin rash since service, the record also contains other reports indicating that his rash did not manifest until many years after service.  As noted above, the Veteran reported to a private physician in July 2008 that he had a rash on his abdomen for 7 to 8 years; however, in a November 2008 VA Form 21-4138, the Veteran reported getting skin rashes "for the past few years."  Due to these inconsistencies, the Board finds that the Veteran's statements with regard to an in-service injury are not credible and entitled to less probative weight than the remainder of the record.  As such, the Board finds that the weight of the credible evidence does not support that there was an in-service injury.  Accordingly, the claim fails on this basis and service connection is not warranted.  

The Veteran has also asserted that his skin disability is due to exposure to herbicides or asbestos. 

With respect to herbicide exposure, in-service herbicide exposure is conceded as military personnel records show that the Veteran had active service in Vietnam.  However, the evidence does not support a nexus between the skin disability and herbicide exposure.  Dermatitis and/or eczema are not diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  Further, the June 2016 VA examiner opined that the Veteran's skin disability was not related to, caused by, or due to any herbicide exposure.  In an April 2017 VA addendum opinion, the examiner further noted that there is no general medical consensus or evidence-based literature to support the claim that the skin condition was proximately caused by, a result of, or aggravated beyond their natural cause from exposure to chemicals.  The July 2008 private treatment record also contains a notation indicating that the Veteran's rash was "associated with agent orange."  However, the Board notes that this notation was not accompanied by any rationale or explanation, and, as such, the Board finds that the June 2016 and April 2017 opinions are entitled to greater probative weight.  Additionally, there is no evidence that a skin condition manifested within 1 year after service; as noted above, the credible evidence of record indicates that the Veteran initially reported his rash in July 2008, more than 30 years after service.  Further, the Veteran has asserted that his skin disability is related to herbicide exposure, but has not been shown to possess the medical expertise to make such a determination.  Consequently, and in the absence of positive medical evidence supporting a nexus between the skin disability and herbicides, service connection is not warranted on this basis.  

Further, in-service asbestos exposure is not shown by the record, as noted above.  In addition to the March 2017 administrative decision finding that asbestos exposure could not be corroborated, the April 2017 VA examiner opined that the Veteran's skin condition was not proximately caused by, incurred in, or otherwise aggravated by asbestos exposure.  He stated that the Veteran's records were silent for asbestos exposure and further noted that even if the Veteran were exposed to asbestos during active service, there is no general medical consensus or evidence-based literature to support the claim that the skin condition was proximately caused by, a result of, or aggravated beyond their natural cause from exposure to asbestos.  The Board notes that skin disabilities are not traditionally identified as asbestos-related diseases, per M21-1, IV.ii.2.C.2.  Again, the Veteran is not competent to offer a medical opinion on etiology.  As such, service connection on the basis of asbestosis exposure is not warranted.  

The Board finds that as the preponderance of the evidence is against the claim, the evidence is by definition not in equipoise and, therefore, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the claim for service connection for a skin disability is denied.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for total right shoulder replacement is denied. 

Entitlement to service connection for total left shoulder replacement is denied. 

Entitlement to service connection for a skin disability is denied. 




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


